2015 IL 118049



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                   (Docket No. 118049)

             In re M.A., a Minor (The People of the State of Illinois, Appellant
                and Cross-Appellee, v. M.A., Appellee and Cross-Appellant).


                             Opinion filed November 4, 2015.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justice Karmeier concurred in the judgment and
     opinion.

        Justice Burke specially concurred, with opinion, joined by Justices Freeman,
     Kilbride, and Theis.



                                        OPINION

¶1       Respondent, M.A., was adjudicated delinquent of several offenses. As a result
     of her adjudication, M.A. was ordered to register under the Murderer and Violent
     Offender Against Youth Registration Act (Violent Offender Act) (730 ILCS 154/1
     et seq. (West 2012)). M.A. appealed, contending that the registration provisions of
     the Violent Offender Act violated her right to substantive and procedural due
     process, as well as equal protection.
¶2       The Appellate Court, First District, rejected M.A.’s claim that the statute
     violated her right to substantive due process. 2014 IL App (1st) 132540. The
     appellate court, however, with one justice dissenting, agreed with M.A. that the
     registration provisions are unconstitutional because the provisions violate
     procedural due process and equal protection. Id. The appellate court therefore
     reversed the trial court’s order requiring M.A. to register under the Act.

¶3      This appeal as of right followed. Ill. S. Ct. R. 317 (eff. July 1, 2006). We
     subsequently allowed the Juvenile Law Center, the Children and Family Justice
     Center, the Civitas ChildLaw Center, the Edwin F. Mandel Legal Aid Clinic of the
     University of Chicago Law School, the James B. Moran Center for Youth
     Advocacy, the Juvenile Justice Initiative, and the National Juvenile Defender
     Center, to file a joint amicus curiae brief on behalf of M.A. Ill. S. Ct. R. 345 (eff.
     Sept. 20, 2010).



¶4                                    BACKGROUND

¶5       M.A., was charged in a juvenile petition with aggravated domestic battery (720
     ILCS 5/12-3.3 (West 2012)), aggravated battery (720 ILCS 5/12-3.05(f)(1) (West
     2012)), battery (720 ILCS 5/12-3(a)(1) (West 2012)), and domestic battery (720
     ILCS 5/12-3.2(a)(1) (West 2012)). The incident giving rise to the charges occurred
     on November 24, 2012. On that date, M.A. was 13 years old. That morning, M.A.
     and her 14-year-old brother, Muhammad, were at their aunt’s house. M.A. and
     Muhammad got into an argument over a missing shower cap. Muhammad said that
     M.A. was the last person to have the shower cap. M.A. said she was not, and swore
     on her grandfather that she did not have the shower cap. M.A.’s grandfather was
     deceased, so Muhammad became angry and said, “Don’t be putting shit on my
     granddaddy.” When M.A. responded, “You don’t tell me what to do,” Muhammad
     went over to the couch where M.A. was sitting, and told her, “Do it again.” M.A.
     told Muhammad, “Get out of my face.” Muhammad then punched M.A. in the face.

¶6       When the fight ended, M.A. ran to the kitchen and grabbed a knife. Muhammad
     went into a bedroom and shut the door. M.A. managed to enter the bedroom and cut
     Muhammad on his face and his arm. Muhammad received 3 stitches for the cut on
     his face, and 10 stitches for the cut on his arm.



                                             -2-
¶7         At trial, Muhammad testified that he punched M.A. two or three times on her
       arm. Muhammad said the fight lasted about a minute, then he went into a back
       bedroom. After M.A. went into the kitchen, she tried to force her way into the
       bedroom. Muhammad tried to keep M.A. out because she was yelling something
       “like I want to kill you,” and had a large kitchen knife in her hand. M.A. forced her
       way into the bedroom and began swinging the knife at Muhammad, trying to stab
       him. M.A. cut Muhammad with the knife on his face and his arm.

¶8         Johanne Saintsurin, M.A.’s aunt, testified that the fight started when
       Muhammad pushed M.A. on the couch, got on top of her and started punching her
       everywhere. After Muhammad stopped punching M.A., M.A. walked to the kitchen
       saying “she was going to kill him, something like that.” Muhammad went into the
       bedroom and closed the door, and M.A. came back with a knife from the kitchen.
       Saintsurin told M.A. to put the knife down. When M.A. did not put the knife down,
       Saintsurin called M.A.’s father and went to check on the younger children.
       Saintsurin then saw that Muhammad was bleeding from his arm and his nose.
       Saintsurin called 911. M.A. was still in the living room holding the knife when the
       police arrived. Saintsurin noticed several items in the living room, including a
       medicine ball and a pillow, had been cut open.

¶9         M.A. testified on her own behalf that when she and Muhammad got into the
       argument, Muhammad came over to the couch where she was sitting and punched
       her multiple times. Muhammad also pulled her hair, was “hollering and cussing,”
       and was grabbing her. M.A. testified that she ran to the kitchen and grabbed a knife,
       but claimed she was trying to scare Muhammad, and was not trying to cut him.
       M.A. testified that she followed Muhammad into the bedroom. When Muhammad
       opened the door a little, she “slashed” the knife in the door to scare him. M.A.
       admitted that she was talking about “killing” him.

¶ 10       On May 2, 2013, M.A. was adjudicated delinquent on all counts. The circuit
       court of Cook County found Mohammad’s account of the incident more credible,
       and did not believe M.A. had made just one pass of the knife through the door. The
       circuit court sentenced M.A. to 30 months’ probation, with certain conditions. One
       of the conditions was that M.A. was required to register under the Violent Offender
       Act. M.A.’s motion to reconsider the finding of delinquency was denied.

¶ 11      M.A. then filed an appeal, arguing that the automatic application of the Violent
       Offender Act’s registration provisions to juvenile offenders violated substantive

                                               -3-
       and procedural due process. M.A. also argued that the Violent Offender Act’s
       registration provisions, as applied to juvenile offenders, resulted in a denial of
       equal protection, because juvenile violent offenders were treated more harshly than
       juvenile sex offenders. M.A. did not appeal her adjudication or the sufficiency of
       the evidence to support her adjudication.

¶ 12       The appellate court first rejected M.A.’s claim that the Violent Offender Act
       violated her right to substantive due process. 2014 IL App (1st) 132540, ¶ 48. The
       appellate court, however, agreed with M.A. that the Act denied her right to
       procedural due process. The appellate court found unconstitutional the Violent
       Offender Act’s provision mandating registration of juvenile violent offenders
       against youth as adults when they turned 17 years of age. Id. ¶ 65. The appellate
       court also held that the failure of the Violent Offender Act to provide any means by
       which a juvenile offender can petition to be taken off the registry was
       unconstitutional. Id.

¶ 13       In addition, the appellate court found that the Violent Offender Act denied
       juvenile offenders equal protection and was unconstitutional on that basis as well.
       The appellate court held that the appropriate class for purposes of its equal
       protection analysis was juvenile offenders who, as a result of a juvenile
       adjudication, are required to register with law enforcement authorities. Id. ¶ 69.
       Looking at the class, the appellate court concluded that juvenile sex offenders are
       treated differently, and more leniently, than juveniles required to register as violent
       offenders against youth. Id. The appellate court majority found there was no
       rational basis for treating juvenile sex offenders more leniently than juvenile
       violent offenders. Id. ¶ 73.

¶ 14       One justice dissented from the appellate court’s finding that the Violent
       Offender Act violated procedural due process and equal protection. 2014 IL App
       (1st) 132540, ¶¶ 77-108 (Pucinski, J., concurring in part and dissenting in part).
       Justice Pucinski would find that M.A. received all the process she was due during
       her delinquency adjudication, noting that it was the delinquency adjudication that
       triggered the Act’s mandatory registration requirements. Id. ¶ 98. Justice Pucinski
       also disagreed that juvenile sex offenders and juvenile violent offenders were
       similarly situated for purposes of equal protection. Id. ¶¶ 101-04.




                                                -4-
¶ 15                                       ANALYSIS

¶ 16       On appeal, the State argues that the appellate court majority erred in finding
       that the Violent Offender Act violated procedural due process and equal protection.
       M.A. seeks cross-relief, arguing that the appellate court erred in finding that the Act
       did not violate substantive due process.

¶ 17      With regard to juveniles, the Violent Offender Act states:

             “(a) As used in this Act, ‘violent offender against youth’ means any person
          who is:

                  ***

                  (2) adjudicated a juvenile delinquent as the result of committing or
              attempting to commit an act which, if committed by an adult, would
              constitute any of the offenses specified in subsection (b) or (c-5) of this
              Section ***, or found guilty under Article V of the Juvenile Court Act of
              1987 of committing or attempting to commit an act which, if committed by
              an adult, would constitute any of the offenses specified in subsection (b) or
              (c-5) of this Section ***.

              ***

              For purposes of this Section, ‘convicted’ shall have the same meaning as
          ‘adjudicated’. For the purposes of this Act, a person who is defined as a violent
          offender against youth as a result of being adjudicated a juvenile delinquent
          under paragraph (2) of this subsection (a) upon attaining 17 years of age shall
          be considered as having committed the violent offense against youth on or after
          the 17th birthday of the violent offender against youth. Registration of juveniles
          upon attaining 17 years of age shall not extend the original registration of 10
          years from the date of conviction.” 730 ILCS 154/5(a)(2) (West 2012).

¶ 18      The Violent Offender Act further provides:

              “(b) As used in this Act, ‘violent offense against youth’ means:

                                               ***

                  (4.4) A violation or attempted violation of any of the following Sections
              or clauses of the Criminal Code of 1961 or the Criminal Code of 2012 when
                                                -5-
              the victim was under 18 years of age and the offense was committed on or
              after *** (2) July 26, 2010 and the defendant was under the age of 18:

                      12-3.3 (aggravated domestic battery),

                     12-3.05(a)(1), 12-3.05(d)(2), 12-3.05(f)(1), 12-4(a), 12-4(b)(1), or
                  12-4(b)(14) (aggravated battery)[.]” 730 ILCS 154/5(b)(4.4) (West
                  2012).

¶ 19       Because M.A. was adjudicated delinquent for the offenses of aggravated
       domestic battery and aggravated battery, M.A. fell within the definition of a violent
       offender against youth. The Violent Offender Act provides that a violent offender
       against youth has a duty to register (730 ILCS 154/10 (West 2012)). With regard to
       a juvenile, the Act provides that:

          “A person who has been adjudicated a juvenile delinquent for an act which, if
          committed by an adult, would be a violent offense against youth shall register
          as an adult violent offender against youth within 10 days after attaining 17 years
          of age.” 730 ILCS 154/10(a) (West 2012).

       With certain exceptions not relevant in this case, a person required to register under
       the Violent Offender Act is “required to register for a period of 10 years after
       conviction or adjudication if not confined to a penal institution, hospital or any
       other institution or facility.” 730 ILCS 154/40 (West 2012).

¶ 20       The Violent Offender Act requires the Department of State Police to establish
       and maintain a statewide Murderer and Violent Offender Against Youth database
       “for the purpose of identifying violent offenders against youth and making that
       information available to the persons specified in Section 95.” 730 ILCS 154/85(a)
       (West 2012). Section 95 of the Act provides for the community notification of
       violent offenders against youth. 730 ILCS 154/95 (West 2012). However, with
       regard to juvenile offenders, the Violent Offender Act states:

              “(a) The Department of State Police and any law enforcement agency
          having jurisdiction may, in the Department’s or agency’s discretion, only
          provide the information specified in subsection (b) of Section 95, with respect
          to an adjudicated juvenile delinquent, to any person when that person’s safety
          may be compromised for some reason related to the juvenile violent offender
          against youth.

                                               -6-
              (b) The local law enforcement agency having jurisdiction to register the
          juvenile violent offender against youth shall ascertain from the juvenile violent
          offender against youth whether the juvenile violent offender against youth is
          enrolled in school; and if so, shall provide a copy of the violent offender against
          youth registration form only to the principal or chief administrative officer of
          the school and any guidance counselor designated by him or her. The
          registration form shall be kept separately from any and all school records
          maintained on behalf of the juvenile violent offender against youth.” 730 ILCS
          154/100 (West 2012).

¶ 21       In reviewing the Violent Offender Act’s registration provisions, we observe
       that statutes are presumed constitutional, and this court will construe a statute in a
       manner that affirms the constitutionality of the statute, if reasonably possible.
       People v. Hollins, 2012 IL 112754, ¶ 13. The party challenging the
       constitutionality of a statute has the burden of proving that the statute is
       unconstitutional. Id. The constitutionality of a statute presents a question of law,
       which is reviewed de novo. Id.

¶ 22       As noted, the appellate court majority held that the Violent Offender Act
       violated procedural due process and equal protection. Article I, section 2, of our
       state constitution guarantees its citizens equal protection and due process of law.
       Article I, section 2, provides:

               “No person shall be deprived of life, liberty or property without due process
          of law nor be denied the equal protection of the laws.” Ill. Const. 1970, art. I,
          § 2.

       Likewise, the fourteenth amendment of the United States Constitution provides:

          “[N]or shall any State deprive any person of life, liberty, or property, without
          due process of law; nor deny to any person within its jurisdiction the equal
          protection of the laws.” U.S. Const., amend. XIV, § 1.

¶ 23      We first address the appellate court’s finding that the Violent Offender Act
       denies juvenile violent offenders equal protection. It appears from the appellate
       court’s opinion that M.A. argued that the Act violated the equal protection clause of
       both the Illinois Constitution and the federal constitution. See 2014 IL App (1st)
132540, ¶ 67. The appellate court did not expressly state whether its finding of an
       equal protection violation was under the state constitution, the federal constitution,

                                               -7-
       or both. This omission does not change our review, as this court applies the same
       standard under both the Illinois Constitution and the United States Constitution
       when conducting an equal protection analysis. People v. Richardson, 2015 IL
118255, ¶ 9.

¶ 24       The equal protection clause guarantees that similarly situated individuals will
       be treated in a similar manner, unless the government can demonstrate an
       appropriate reason to treat those individuals differently. Id. The equal protection
       clause does not forbid the legislature from drawing proper distinctions in
       legislation among different categories of people, but the equal protection clause
       does prohibit the legislature from doing so based on criteria wholly unrelated to the
       legislation’s purpose. Id.

¶ 25       A threshold matter in addressing an equal protection claim is determining
       whether the individual claiming an equal protection violation is similarly situated
       to the comparison group. People v. Masterson, 2011 IL 110072, ¶ 25.

              “As the Supreme Court has noted, equal protection ‘does not forbid all
          classifications’ (Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)), ‘[i]t simply keeps
          governmental decisionmakers from treating differently persons who are in all
          relevant respects alike.’ (Emphasis added.) Id. Evidence of different treatment
          of unlike groups does not support an equal protection claim. Fournier v.
          Sebelius, 718 F.3d 1110, 1124 (9th Cir. 2013).” (Emphasis in original.) In re
          Derrico G., 2014 IL 114463, ¶ 92.

¶ 26       When a party bringing an equal protection claim fails to show that he is
       similarly situated to the comparison group, his equal protection challenge fails.
       Masterson, 2011 IL 110072, ¶ 25. Generally, in the context of equal protection
       claims, a determination of whether individuals are similarly situated requires an
       analysis of the purpose of the legislation at issue. Id.

¶ 27       In the appellate court, the State argued that M.A. could not meet the threshold
       requirement of similarly situated groups because juvenile violent offenders are not
       similarly situated to juvenile sex offenders. The appellate court acknowledged that
       the offenses with which both groups of juveniles were charged were different and
       required proof of different elements, so “in that sense, the two groups are not
       similarly situated.” 2014 IL App (1st) 132540, ¶ 69. Nonetheless, the appellate
       court held that for purposes of its equal protection analysis, “the appropriate class
       of persons is juvenile offenders who, as a result of a juvenile adjudication, are
                                               -8-
       required to register with law enforcement authorities.” Id. In that context, the
       appellate court concluded that juveniles required to register as sex offenders were
       treated differently, and much more leniently, than juveniles required to register as
       violent offenders against youth. Id.

¶ 28       The appellate court observed that juveniles required to register as sex offenders
       under the Sex Offender Registration Act (Registration Act) were relieved of the
       obligation to register as adults upon turning 17 years old, and were allowed an
       opportunity, after five years, to demonstrate that their obligation to register should
       be terminated. 2014 IL App (1st) 132540, ¶ 69. In contrast, juveniles required to
       register under the Violent Offender Act are required to register as adults upon
       turning 17 years old, and do not have the opportunity to seek termination of their
       registration after five years. The appellate court held that the disparity in treatment
       between these “similarly situated” groups had no rational basis, so that the Violent
       Offender Act’s registration requirement for juveniles violated equal protection.

¶ 29       Upon review, we disagree with the appellate court’s threshold determination
       that juvenile sexual offenders are similarly situated to juvenile violent offenders.
       While juveniles adjudicated delinquent under the Registration Act and under the
       Violent Offender Act may appear to be similarly situated because both statutes
       require the juveniles to register, a determination that individuals are similarly
       situated for equal protection purposes cannot be made in the abstract. People v.
       Warren, 173 Ill. 2d 348, 363 (1996). The determination whether individuals are
       similarly situated generally can only be made by considering the purpose of the
       particular legislation. Id.

¶ 30        The Registration Act was enacted in 1986, and was originally titled the
       Habitual Child Sex Offender Registration Act (1986 Act) (Ill. Rev. Stat. 1987, ch.
       38, ¶ 221 et seq.). The 1986 Act was passed “in response to concern over the
       proliferation of sex offenses against children.” People v. Adams, 144 Ill. 2d 381,
       386 (1991). In enacting the 1986 Act, “the legislature sought to create an additional
       method of protection for children from the increasing incidence of sexual assault
       and sexual abuse,” by requiring sex offenders to register with local law
       enforcement agencies. Id. at 387. The title of the 1986 Act was amended in 1993 to
       the Child Sex Offender Registration Act (730 ILCS 150/1 et seq. (West 1994)). The
       title was again amended in 1996 to the Registration Act (730 ILCS 150/1 et seq.
       (West 1996)).


                                                -9-
¶ 31       In addition to renaming the statute, the 1996 amendments to the Registration
       Act also expanded the statute to include enumerated sex offenses against adult
       victims, as well as certain sexual and nonsexual offenses against child victims (730
       ILCS 150/1 et seq. (West 1996)). Ten years later, the legislature enacted the
       Violent Offender Act. In introducing the bill which would become the Violent
       Offender Act, Representative Fritchey stated:

              “ ‘Ladies and Gentlemen, this is actually a very serious issue. Last week we
          had a number of Bills come up and I’m sure we will this week and next week
          again, with continual crackdowns on individuals that are on the sex offender
          registry. What a lot of you may not recognize is that there are a number of
          individuals that are on that registry whose crimes have nothing to do with the
          sexual offense. They may have to do with a murder if the victim was a minor. It
          may have to do with aggravated kidnapping with certain offenses along those
          lines. What this piece of legislation does is clean up, 10 years too late, the sex
          offender registry to make sure that only those individuals that’ve [sic]
          committed sex offenses remain on that registry. What is [sic] does not do is take
          these people out of the purview of law enforcement. It simply shifts them over
          into a new registry which will be called the Violent Offender Against Youth
          Registry. We would still be able to monitor them, we’d still be able to track
          them, but we will not further stigmatize individuals who have already
          committed a crime and come out and paid their time by calling them sex
          offenders when they’re actually not.’ ” (Emphases added.) 94th Ill. Gen.
          Assem., House Proceedings, Feb. 22, 2006, at 13 (statements of Representative
          Fritchey).

¶ 32       The purpose of the Violent Offender Act, then, was to remove nonsexual
       offenders from the Registration Act, as the legislature concluded that it was a
       greater stigma to be categorized as a sex offender than a violent offender. The
       legislature also recognized that the crimes of the nonsexual offenders had nothing
       to do with sexual offenses. In other words, the Violent Offender Act was enacted
       because the legislature determined that violent offenders were not similarly
       situated to sex offenders. The Registration Act and the Violent Offender Act
       address qualitatively different types of offenders and qualitatively different types of
       offenses. Consequently, although both juvenile sexual offenders and juvenile
       violent offenders are required to register under the applicable statutes, the statutes
       address separate groups of offenders in a manner unique to each group.

                                               - 10 -
¶ 33       The appellate court majority essentially conceded as much when it admitted
       that “[c]learly, the offenses with which the two groups of juveniles are charged are
       different and require proof of different elements and in that sense, the two groups
       are not similarly situated.” 2014 IL App (1st) 132540, ¶ 69. Nonetheless, in order to
       reach the merits of M.A.’s equal protection argument, the majority simply
       concluded that, “for purposes of M.A.’s equal protection argument, we believe the
       appropriate class of persons is juvenile offenders who, as a result of a juvenile
       adjudication, are required to register with law enforcement authorities.” Id. Aside
       from this conclusory statement, the majority does not otherwise support its finding
       that the two groups of juveniles are similarly situated. Simply declaring a group
       similarly situated does not make it so absent some evidence that the individuals are
       in all respects alike.

¶ 34       M.A., a juvenile violent offender, was not similarly situated to a juvenile
       adjudicated delinquent under the Registration Act. Therefore, it is of no
       consequence that the registration provisions for juveniles adjudicated delinquent
       under the Registration Act differ from the registration provisions for juveniles
       adjudicated delinquent under the Violent Offender Act. Evidence of different
       treatment of unlike groups does not support an equal protection claim. In re
       Derrico G., 2014 IL 114463, ¶ 92. Because M.A. cannot meet the threshold
       requirement for bringing an equal protection claim, her equal protection claim
       necessarily fails. The appellate court erred in finding otherwise, and in holding that
       the Violent Offender Act was unconstitutional because it violated equal protection.

¶ 35       Having found that the Violent Offender Act does not violate equal protection,
       we next consider the appellate court’s finding that the Violent Offender Act also
       violated procedural due process. A procedural due process claim challenges the
       constitutionality of specific procedures used to deny a person’s life, liberty or
       property. People v. Cardona, 2013 IL 114076, ¶ 15. The fundamental requirements
       of due process are notice of the proceeding and an opportunity to present any
       objections. Id. Due process is a flexible concept and “not all situations calling for
       procedural safeguards call for the same kind of procedure.” Morrissey v. Brewer,
       408 U.S. 471, 481 (1972).

¶ 36       When a fundamental right or suspect classification based upon race or national
       origin is involved, strict scrutiny analysis applies. People v. Masterson, 2011 IL
110072, ¶ 24. Strict scrutiny requires a showing that the statute is narrowly tailored
       to serve a compelling state interest. Id. When a fundamental right or suspect
                                               - 11 -
       classification is not involved, the rational basis standard applies. Id. The rational
       basis test requires a determination of whether the statute bears a rational
       relationship to a legitimate government purpose. Id.

¶ 37       In addressing M.A.’s constitutional claims, the appellate court found that the
       Violent Offender Act did not violate any of M.A.’s fundamental rights.
       Accordingly, the appellate court applied the rational basis test in addressing those
       constitutional challenges. M.A. does not contest the appellate court’s finding that
       the rational basis test applies to her constitutional claims.

¶ 38       As with its equal protection analysis, the appellate court majority does not
       indicate whether the finding that the Violent Offender Act violates a juvenile’s
       right to procedural due process is under the federal constitution, the Illinois
       Constitution, or both. In her argument in support of the appellate court’s decision,
       M.A. references both the state constitution and the federal constitution. Although
       the due process clause of our state constitution may be construed independently of
       the federal due process clause (People v. Molnar, 222 Ill. 2d 495, 510 (2006)),
       M.A. does not argue, nor did the appellate court majority find, that the due process
       clause of our state constitution should be construed independently of the due
       process clause of the federal constitution. We find no compelling reason to interpret
       the Illinois due process clause to provide greater protection than its federal
       counterpart.

¶ 39       M.A.’s challenge to the statute claimed both facial and “as applied” procedural
       due process violations. A statute is facially invalid only if there is no set of
       circumstances under which the statute would be valid. Napleton v. Village of
       Hinsdale, 229 Ill. 2d 296, 305-06 (2008). The fact that a statute could be found
       unconstitutional under some circumstances does not establish its facial invalidity.
       Id. at 306. Consequently, a facial challenge to the constitutionality of a legislative
       enactment is the most difficult challenge to mount successfully. Id. at 305.

¶ 40       An “as applied” challenge, in contrast, challenges how a statute was applied in
       the particular context in which the plaintiff acted or proposed to act. Id. at 306. In
       an “as applied” challenge, the facts surrounding the plaintiff’s particular
       circumstances become relevant. Id. If a plaintiff prevails in an “as applied”
       challenge, enforcement of the statute is enjoined only against the plaintiff, while a
       finding that a statute is facially unconstitutional voids the statute in its entirety and
       in all applications. Id.

                                                - 12 -
¶ 41       The appellate court majority appears to have found the Violent Offender Act to
       be both facially unconstitutional and unconstitutional as applied to M.A. The
       appellate court found that “the Act, with its mandated registry for 10 years and its
       requirement that juvenile offenders automatically register as adults upon turning
       17, denies minors procedural due process.” 2014 IL App (1st) 132540, ¶ 53. The
       appellate court, however, also addressed the procedural due process violation in
       terms of M.A.’s specific circumstances. Because a finding that the statute is
       constitutional as applied to M.A. would necessarily compel a finding that the
       statute is constitutional on its face, we will first consider whether the Violent
       Offender Act is unconstitutional as applied.

¶ 42       As noted, with regard to juvenile offenders, the Violent Offender Act provides
       that until the juvenile turns 17, dissemination of registry information is limited. See
       730 ILCS 154/100 (West 2012). However, upon turning 17, a juvenile is required
       to register as an adult, meaning that he or she is subject to community notification
       on the Violent Offender Against Youth Registry’s public website for the remainder
       of the 10 year period of registration. See 730 ILCS 154/5(a) (West 2012); 20 Ill.
       Adm. Code 1283.50(j) (2010) (“A person who has been adjudicated a juvenile
       delinquent for an act that, if committed by an adult, would be a violent offense
       against youth shall register as an adult violent offender against youth within 10
       days after attaining 17 years of age. Upon registering as an adult, the juvenile
       offender will be placed on the Illinois State Police Violent Offender Against Youth
       Registry website after an authorization letter is signed by the offender and received
       by the Illinois State Police.”).

¶ 43       The appellate court majority found that the Violent Offender Act violated a
       juvenile’s right to due process because the statute mandates that juveniles
       automatically register as adults upon turning 17, regardless of the circumstances of
       the offense. 2014 IL App (1st) 132540, ¶ 53. Further, the statute requires juveniles
       to register as adults with the attendant inclusion of their information on the
       statewide public registry, without any individualized assessment of whether the
       juvenile poses any continuing risk to the public. Id. Moreover, adult registration
       may occur several years after the delinquency adjudication and is required without
       any opportunity for further hearing. Id. The appellate court majority held:

             “While the rational basis test might support an initial registration
          requirement for all juvenile offenders classified as ‘violent offenders against
          youth’ under the Act without an individualized assessment as to whether those
                                               - 13 -
          minors, in fact, pose a danger to the public (particularly in light of the limited
          dissemination of registration information), it does not likewise justify the
          requirement that all such offenders automatically register as adults, with the
          ensuing disclosure of registration information to the public at large. This is
          particularly true given that no hearing is conducted prior to mandated adult
          registration.” Id. ¶ 54.

¶ 44       In addressing this issue, we find the United States Supreme Court’s decision in
       Connecticut Department of Public Safety v. Doe, 538 U.S. 1, 8 (2003), to be
       controlling. There, the Court held that a party who asserts a right to a hearing under
       the due process clause must show that the facts they seek to establish in that hearing
       are relevant under the statutory scheme. At issue in that case was a due process
       challenge to the provisions of Connecticut’s sex offender registry law which
       required the Department of Public Safety to post sex offender registry information
       on the internet, and to make the registry available to the public.

¶ 45       A convicted sex offender argued that the registration law violated his right to
       due process because he was “not a ‘ “dangerous sexual offender,” ’ and that the
       Connecticut law ‘deprives him of a liberty interest—his reputation combined with
       the alteration of his status under state law—without notice or a meaningful
       opportunity to be heard.’ ” Id. at 6 (quoting Doe v. Dep’t of Public Safety ex rel.
       Lee, 271 F.3d 38, 45-46 (2d Cir. 2001)). The District Court and the Court of
       Appeals agreed that the due process clause entitled class members “to a hearing ‘to
       determine whether or not they are particularly likely to be currently dangerous
       before being labeled as such by their inclusion in a publicly disseminated
       registry.’ ” Id. (quoting Doe v. Dep’t of Public Safety ex rel. Lee, 271 F.3d at 62.

¶ 46        The United States Supreme Court reversed the lower courts, holding that even
       if the respondent had been deprived of a liberty interest, due process did not entitle
       the respondent to a hearing to establish a fact that was not material under the
       Connecticut statute. Id. at 7. That was because the law’s requirements for
       registration turned on the fact of the offender’s conviction alone, a fact that the
       convicted offender had already had a procedurally safeguarded opportunity to
       contest. Id. No other fact was relevant to the disclosure of the registrants’
       information, and the website contained a disclaimer explicitly stating that no
       determination had been made that any individual included in the registry was
       currently dangerous. Id. The Court held:


                                               - 14 -
              “In short, even if respondent could prove that he is not likely to be currently
          dangerous, Connecticut has decided that the registry information of all sex
          offenders—currently dangerous or not—must be publicly disclosed. Unless
          respondent can show that that substantive rule of law is defective (by
          conflicting with a provision of the Constitution), any hearing on current
          dangerousness is a bootless exercise.” (Emphases in original.) Id. at 7-8.

¶ 47       Like the Connecticut statute, the Violent Offender Act requires violent
       offenders against youth, including juvenile offenders, to register based upon the
       fact that the offender was adjudicated delinquent or convicted of an offense
       included within the definition of a violent offender against youth, not based on the
       offender’s dangerousness. The only material fact, then, is the offender’s conviction
       or adjudication of a violent offense against youth. Moreover, the Illinois State
       Police Murderer and Violent Offender Against Youth Registry, like the registry at
       issue in Connecticut Department of Public Safety, contains a disclaimer explicitly
       stating that:

          “ISP has not considered or assessed the specific risk of re-offense with regard to
          any individual prior to his or her inclusion on this Registry and has made no
          determination that any individual included in this Registry is currently
          dangerous. Individuals included on the Registry are included solely by virtue of
          their conviction record, Illinois state law and proof the offense was not sexually
          motivated. The primary purpose of providing this information is to make the
          information easily available and accessible, not to warn about any specific
          individuals.” Illinois State Police Murderer and Violent Offender Against
          Youth Registry, http://www.isp.state.il.us/cmvo (last visited Aug. 31, 2015).

¶ 48       Given that current dangerousness is not relevant or material to the duty to
       register under the Violent Offender Act, M.A. does not have a due process right to a
       hearing to establish a fact that is not relevant or material under Illinois law. Again,
       the Act requires registration solely based upon the fact of conviction or
       adjudication, a fact that M.A. had a procedurally safeguarded opportunity to contest
       during her juvenile adjudication proceedings. M.A. did not challenge her
       adjudication as a juvenile delinquent on appeal. Like the offender in Connecticut
       Department of Public Safety, then, M.A. received all the process to which she was
       due when she was adjudicated delinquent of aggravated domestic battery and
       aggravated battery, offenses included within the definition of a violent offender
       against youth. See 730 ILCS 154/5(b)(4.4) (West 2012).
                                               - 15 -
¶ 49       M.A.’s adjudication for aggravated domestic battery and aggravated battery
       were sufficient to require her to register as a violent offender against youth. The
       Violent Offender Act, therefore, does not violate procedural due process as applied
       to M.A. Because the Violent Offender Act does not violate procedural due process
       as applied to M.A., it follows that the Act also is not facially unconstitutional.

¶ 50       Finally, we turn to M.A.’s arguments in support of her request for cross-relief.
       M.A. argues that the appellate court erred in finding that the Violent Offender Act
       did not violate substantive due process.

¶ 51       The appellate court held that the decision in In re J.W., 204 Ill. 2d 50 (2003)
       compelled the conclusion that the Violent Offender Act’s requirements passed the
       rational basis test, defeating M.A.’s substantive due process challenge. The court
       stated:

          “Just as our supreme court [in In re J.W.] concluded that there is a rational
          relationship between the registration requirements for sex offenders, regardless
          of age, and the protection of the public from those offenders [citation], the same
          reasoning compels the finding that a rational relationship exists in the context
          of this case. The public requires protection from violent offenders against
          youth; this is true whether the offender is an adult or a juvenile. The degree of
          protection required may vary given, among other things, the age of the offender
          at the time the offense is committed. In recognition of this fact and consistent
          with the Juvenile Court Act’s statutory confidentiality provisions (705 ILCS
          405/1-7, 1-8 (West 2012)), the legislature has deemed it appropriate to limit
          those who have access to a juvenile offender’s information contained on the
          registry, while making the same information for adult offenders widely
          available. Given our conclusion that under the rationale of In re J.W., the Act’s
          registration requirements are rationally related to public safety, we reject
          M.A.’s substantive due process challenge.” 2014 IL App (1st) 132540, ¶ 48.

¶ 52       In this court, M.A. argues that the Violent Offender Act violates substantive
       due process both on its face and as applied. Again, because a facial challenge to a
       statute must fail if any situation exists where the statute could be validly applied
       (People v. Davis, 2014 IL 115595, ¶ 25), we first address M.A.’ s claim that the Act
       violates substantive due process as applied to her.

¶ 53       As a preliminary matter, we note that here too, although M.A. cited both the
       federal and the state due process clauses, the appellate court did not indicate
                                              - 16 -
       whether its holding was based on the state due process clause, the federal due
       process clause, or both. In this court, M.A. does not argue that the state due process
       clause provides greater protection than that provided by the federal constitution.
       Absent any argument to the contrary, we again find no compelling reason to
       construe the state due process clause independently of its federal counterpart with
       regard to M.A.’s substantive due process claim.

¶ 54       M.A. claims that the Violent Offender Act violates substantive due process as
       applied to her because she was only 13 years and 3 months old when the offense
       took place, it was her first contact with the juvenile justice system, no one ever
       found her to be a threat to society, and the details of her offense strongly suggest
       that her offense was an act of desperation and not an accurate reflection of her
       threat to society as a whole. In addition, even if M.A. was a serious threat to
       society, by the time M.A. is required to register as an adult, 3 years and 9 months
       after the offense giving rise to her adjudication, there is no basis to conclude that
       M.A. will remain such a threat. M.A. claims that the Violent Offender Act’s stated
       goal of protecting the public is not served by automatically requiring a child such as
       M.A. to begin registering as an adult violent offender at the same time she is
       reaching the age where she will be trying to secure employment and go to college.

¶ 55       As the appellate court found, the rational basis test applies to M.A.’s
       substantive due process challenge. A statute will be upheld under the rational basis
       test as long as it bears a rational relationship to a legitimate legislative purpose and
       is neither arbitrary nor unreasonable. People v. Hollins, 2012 IL 112754, ¶ 15. In
       applying the rational basis test, a court must first ascertain the statute’s public
       purpose in order to determine whether the statute’s provisions reasonably
       implement that purpose. Id. ¶ 18. A statute will be upheld where the statute bears a
       reasonable relationship to the public interest to be served and the means adopted are
       a reasonable method of accomplishing the desired objective. In re J.W., 204 Ill. 2d
       at 67. A statute need not be the best means of accomplishing the stated objective.
       Id. at 72. Courts will not second guess the wisdom of legislative enactments or
       dictate alternative means to achieve the desired result. Id. If there is any
       conceivable set of facts that show a rational basis for the statute, the statute will be
       upheld. People v. Johnson, 225 Ill. 2d 573, 585 (2007).

¶ 56       The purpose of the Violent Offender Act is to protect the public from violent
       offenders against youth. Requiring registration of individuals convicted or
       adjudicated of an offense constituting a violent offense against youth is a
                                                - 17 -
       reasonable method of accomplishing the Act’s objective to protect the public. To
       that end, the legislature has deemed it appropriate to impose a 10 year registration
       requirement on most violent offenders against youth. However, with regard to
       juvenile offenders, the legislature deemed it appropriate to limit those who have
       access to a juvenile violent offender’s information contained on the registry until
       the juvenile turns 17 years old. Limiting access to a juvenile offender’s information
       until the juvenile is 17 years old is a reasonable means of accomplishing the
       purpose the legislature sought to accomplish in enacting the statute—protecting the
       public from violent offenders against youth—while maintaining the Juvenile Court
       Act’s statutory confidentiality provisions (see 705 ILCS 405/1-7, 1-8 (West 2012)).

¶ 57       As applied to M.A., we note that in arguing that the Violent Offender Act
       violates her right to substantive due process, M.A. downplays her offenses as “an
       act of desperation,” pointing to her difficult upbringing as motivating her actions.
       However, we are not called upon to reweigh the evidence supporting M.A.’s
       adjudication or the validity of the adjudication. What is relevant for purposes of the
       instant analysis is that M.A. was ordered to register under the Act based upon her
       adjudications for aggravated battery and aggravated domestic battery.

¶ 58      Aggravated battery is defined as:

             “(a) Offense based injury. A person commits aggravated battery when, in
          committing a battery, other than by the discharge of a firearm, he or she
          knowingly does any of the following:

                 (1) Causes great bodily harm or permanent disability or disfigurement.”
              720 ILCS 5/12-3.05(a)(1) (West 2012).

       This offense is a Class 3 felony when committed by an adult. See 720 ILCS
       5/12-3.05(h) (West 2012).

¶ 59      Aggravated domestic battery is defined as:

              “(a) A person who, in committing a domestic battery, knowingly causes
          great bodily harm, or permanent disability or disfigurement commits
          aggravated domestic battery.” 720 ILCS 5/12-3.3(a) (West 2012).

       Aggravated domestic battery is a Class 2 felony when committed by an adult. See
       720 ILCS 5/12-3.3(b) (West 2012).


                                               - 18 -
¶ 60       Given that the charges for which M.A. is required to register would be felonies
       if M.A. committed those acts as an adult, along with the fact that those charges
       require a finding that the offender caused “great bodily harm, permanent disability,
       or disfigurement,” we agree with the appellate court that there is a rational
       relationship between M.A.’s registration and the protection of the public.
       Consequently, we find that the Violent Offender Act does not violate M.A.’s right
       to substantive due process as applied. For that reason, the Violent Offender Act also
       is not facially unconstitutional. We affirm the appellate court’s finding that the Act
       does not violate substantive due process.

¶ 61       As a final matter, we note that the appellate court majority, M.A., and the
       amicus, spend a significant amount of time pointing out M.A.’s difficult
       upbringing, as well as the facts surrounding the incident giving rise to M.A.’s
       adjudication as a delinquent minor and subsequent thereto. The parties and the
       appellate court majority point to those facts in support of a finding that the Violent
       Offender Act’s registration requirements are unconstitutional as applied to M.A.

¶ 62       While we do not minimize the environment in which M.A. was raised, which
       likely did play a role in her adjudication as a delinquent minor, the considerations
       raised by the parties and the appellate court majority are not relevant to our
       constitutional analysis. The facts giving rise to M.A.’s adjudication are relevant to a
       determination of guilt or innocence. M.A. has not challenged on appeal the
       sufficiency of the evidence leading to her adjudication as a delinquent minor,
       therefore, there is no need for this court to reweigh the evidence against M.A. The
       legislature deliberately chose to make an individual’s conviction or adjudication
       the basis for requiring a violent offender against youth to register under the Violent
       Offender Act. Registration under the Act is offense based, rather than offender
       based.

¶ 63       We find Justice Pucinski’s discussion on this point to be well taken. In
       dissenting in part to the majority’s finding of unconstitutionality, Justice Pucinski
       stated:

              “I also do not agree with reweighing the evidence in M.A.’s case to find the
          Act unconstitutional. While I do have sympathy for M.A.’s background, the
          fact remains that the trial court heard all the testimony and observed her and
          was in the best position to determine her guilt or innocence and any mitigating
          factors. For us to reweigh the evidence before the trial judge and the trial

                                               - 19 -
          judge’s determination that M.A. in fact was guilty of stabbing her brother is
          improper. While the majority finds it understandable that M.A. stabbed her
          brother due to her toxic environment and abuse at the hands of her brother, there
          are many abused children who do not resort to violence. The legislature is well
          within its authority in determining that juveniles who commit violence against
          other children should register as adults when they turn 17, if they indeed
          committed the violent offense. Protecting other innocent children is a legitimate
          state interest, and requiring that juvenile violent offenders register as adults
          when they turn 17 to complete the 10-year mandated registration period is
          rationally related to that state interest.” (Emphasis in original.) 2014 IL App
          (1st) 132540, ¶ 105 (Pucinski, J., concurring in part and dissenting in part).

¶ 64       The appellate court majority, M.A. and the amicus also rely heavily on
       amendments to the Registration Act in support of a finding that the Violent
       Offender Act’s registration requirements are unconstitutional. We did not address
       those amendments in our analysis because they were not relevant to that analysis.
       Given the significance placed upon those amendments by the appellate court, M.A.
       and the amicus, however, we will briefly address the amendments.

¶ 65      At the same time that the legislature was considering House Bill 4193, which
       became the Violent Offender Act, the legislature also was considering House Bill
       2067, which would amend the Registration Act. Senator Raoul explained that
       House Bill 2067:

          “answers the invitation of the Illinois Supreme Court in the case of In re J.W.,
          where in dicta, Justice McMorrow, while upholding that juvenile sex
          offenders—juveniles classified as sex offenders should—can be required to
          register as adults, indicated that the Legislature should address the situation of
          different types of offenses. And this is really targeted towards the type of the
          kind of Romeo and Juliet cases where—and—and there’s no such thing as
          consensual sex for teenagers. And so in—in cases where a sixteen-year-old and
          a fifteen-year-old engage in consensual sex, one of those two, or perhaps both
          of them, could be required to register as a sex offender once they reach the age
          of majority. What House Bill 2067 proposes to do is to remove the current state
          of a law of one case fits all and—and require—and require that the court
          address cases on a case-by-case basis, so we don’t have the situation where
          teenagers engaged in consensual sex are thereafter required to register as sex


                                              - 20 -
          offenders.” 94th Ill. Gen. Assem., Senate Proceedings, Mar. 30, 2006, at 48
          (statements of Senator Raoul).

       Of note is the fact that at the same time the legislature was passing the Violent
       Offender Act, with no provisions for a court to address registration for juveniles on
       a case-by-case basis, it was considering such a provision for juveniles required to
       register under the Registration Act. This at least suggests that the legislature
       deliberately chose not to include the proposed Registration Act amendments
       concerning juveniles in the text of the Violent Offender Act.

¶ 66       House Bill 2067 was passed by the legislature, but was vetoed by the Governor.
       Subsequently, proposed amendments to the Registration Act were raised again in
       Senate Bill 121. The amendments to the Registration Act proposed in Senate Bill
       121: eliminated the provision that a juvenile delinquent be required to register as an
       adult within 10 days of turning 17 years old; added that a minor adjudicated
       delinquent of a sex offense which would be a felony if the minor was an adult can
       petition for the termination of the term of registration after five years of
       registration; and added that a minor adjudicated delinquent of a sex offense which
       would be a misdemeanor if the minor was an adult can petition for the termination
       of the term of registration after two years of registration. Senate Bill 121 passed
       over the Governor’s veto and the amendments to the Registration Act were codified
       in section 3-5 of the statute (730 ILCS 150/3-5 (West 2008)).

¶ 67      Recently, the court in In re S.B., 2012 IL 112204, ¶ 29, addressed the
       amendments, stating:

              “In enacting the termination provisions of section 3-5, the General
          Assembly recognized that, in many instances, juveniles who engage in sexually
          inappropriate behavior do so because of immaturity rather than predatory
          inclinations. The purpose of the termination provisions of section 3-5 is to
          afford juveniles the opportunity to demonstrate this is true in an individual case,
          and to prove that they do not pose a safety risk to the community.”

¶ 68       The appellate court, M.A. and the amicus point to the amendments to the
       Registration Act as proof that the registration provisions of the Violent Offender
       Act, which contain no similar provisions, are unconstitutional. What is overlooked
       in this claim is that a version of the Registration Act without the amendments was
       held not to violate a 12-year-old sexual offender’s right to substantive due process
       even when that 12-year-old sexual offender was required to register for life as a
                                               - 21 -
       result of his adjudication as a sexual predator. See In re J.W., 204 Ill. 2d 50 (2003).
       The fact that the legislature later decided to amend the Registration Act to provide
       additional protections to juvenile offenders does not thereby render the prior
       version of the Act unconstitutional. Statutes do not confer constitutional rights.
       People v. Mitchell, 189 Ill. 2d 312, 329 (2000).

¶ 69       Moreover, we cannot assume that the considerations animating the
       amendments to the Registration Act are also present in the case of juvenile violent
       offenders. In amending the Registration Act, the legislature was concerned that the
       statute had included consensual and immature conduct, as well as more serious
       sexual offenses, in its definition of a sexual offender. The Violent Offender Act, in
       contrast, encompasses offenses targeting children that the legislature has deemed
       violent offenses. The fact that the legislature expressly defined the enumerated
       offenses to be violent offenses against children weighs against a claim that the
       statute targets behaviors similar to the consensual and immature behaviors
       motivating the amendments to the Registration Act.

¶ 70       In any event, “the judiciary may not sit as a superlegislature to judge the
       wisdom or desirability of legislative policy determinations made in areas that
       neither affect fundamental rights nor proceed along suspect lines ***.” City of New
       Orleans v. Dukes, 427 U.S. 297, 303 (1976) (per curiam). “A statute is not invalid
       under the Constitution because it might have gone farther than it did.” Roschen v.
       Ward, 279 U.S. 337, 339 (1929). It is for the legislature, then, and not this court, to
       decide whether the Violent Offender Act’s registration provisions should be
       amended with regard to juveniles in a manner similar to the Registration Act’s
       registration provisions.

¶ 71      For all the foregoing reasons, we affirm the appellate court’s finding that the
       Violent Offender Act does not violate substantive due process. We reverse the
       appellate court’s finding that the Violent Offender Act violates equal protection
       and procedural due process. We also find that the trial court properly required
       M.A. to register under the Act, and therefore reverse the appellate court’s order
       vacating the trial court’s order.



¶ 72      Appellate court affirmed in part and reversed in part.

¶ 73      Circuit court affirmed.

                                               - 22 -
¶ 74      JUSTICE BURKE, specially concurring:

¶ 75        In the case at bar, M.A., a 13-year-old girl, was adjudicated delinquent of
       several offenses arising out of an altercation with her older brother. It was M.A.’s
       first referral to juvenile court. The trial court sentenced M.A. to 30 months’
       probation with certain conditions, one of which was to register under the Illinois
       Murderer and Violent Offender Against Youth Registration Act (730 ILCS 154/1
       et seq. (West 2012)). M.A. contends that the Act’s mandatory registration
       requirements violate substantive and procedural due process and result in a denial
       of equal protection. This court rejects M.A.’s contentions and upholds the
       constitutionality of the Act as applied to juvenile violent offenders. While I am
       compelled to agree with the court’s determination as to the Act’s constitutionality, I
       write separately to express my concern that the Act fails to take into account the
       unique characteristics of juveniles and to urge the legislature to reevaluate the Act’s
       requirements as applied to juvenile offenders.

¶ 76       The Act requires juveniles adjudicated delinquent for certain enumerated
       offenses to register as violent offenders against youth for 10 years following
       adjudication. 730 ILCS 154/5(a), 10 (West 2012). Upon registration with the local
       law enforcement agency, the agency must disclose the juvenile’s identifying
       information to the local school board, the principal and guidance counselor at the
       offender’s school, and all child care facilities, institutions of higher education, and
       libraries in the county in which she is required to register or is employed. 730 ILCS
       154/95(a-2), (a-3), 100(b) (West 2012). Any law enforcement agency also has the
       discretion to disclose the offender’s name, address, date of birth, offense,
       photograph, employment information, and any “other such information that will
       help identify the violent offender” to “any person likely to encounter a violent
       offender.” 730 ILCS 154/95(b)(3) (West 2012). Upon turning age 17, a juvenile
       violent offender is required to register as an adult, and her identifying information
       is made accessible to the public via a website. 730 ILCS 154/85(a), (b) (West
       2012). The Act does not provide an opportunity for a hearing to assess a juvenile’s
       risk of violence to the general public, nor does it provide a juvenile offender an
       opportunity to seek removal from the registry prior to the expiration of the 10-year
       registration period.

¶ 77       In contrast to the Murderer and Violent Offender Against Youth Registration
       Act, the Sex Offender Registration Act (730 ILCS 150/1 et seq. (West 2012)), does
       not require juveniles to register as adults upon reaching age 17. Rather, juvenile
                                               - 23 -
       sex offenders are allowed to remain registered as juveniles for the entirety of their
       registration term. See People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 203 (2009)
       (citing Pub. Act 95-658, § 5 (eff. Oct. 11, 2007) (amending 730 ILCS 150/2(A),
       3(a))). Thus, information about a juvenile offender’s identity and offense, even
       after she reaches the age of majority, is provided only to a limited number of people
       and will never appear on the adult registry. 730 ILCS 152/121 (West 2012).
       Another procedural protection afforded to juvenile sex offenders is the right to
       petition for termination from the registry after five years for a felony or two years
       for a misdemeanor. 730 ILCS 150/3-5(c) (West 2012). Juveniles have the right to
       be represented by counsel at the hearing on a petition for termination. Following
       the hearing, the court may terminate the juvenile’s registry requirement if it finds
       by a preponderance of the evidence that the juvenile poses no risk to the
       community. 730 ILCS 150/3-5(d) to (f) (West 2012). In making this determination,
       the court may consider the juvenile’s age, past offenses, risk assessment, evidence
       of rehabilitation, and mental, physical, educational and social history, as well as
       any victim impact statements. 730 ILCS 150/3-5(e) (West 2012).

¶ 78       Significantly, the opportunity to petition for termination from the sex offender
       registry is not limited to nonviolent offenses or to juveniles who engage in sexually
       inappropriate behavior which would otherwise be consensual. Section 3-5, which
       sets forth the procedure for juvenile sex offenders to petition for early termination,
       explicitly applies to “all cases” where juveniles are adjudicated delinquent of
       qualifying offenses, even violent sexual offenses. 730 ILCS 150/3-5(a), 2(B) (West
       2012) (qualifying offenses include criminal sexual assault, aggravated criminal
       sexual assault, criminal sexual abuse, aggravated criminal sexual abuse, and
       aggravated kidnapping).

¶ 79       I recognize that the disparate treatment of juvenile offenders under the
       registration statutes does not rise to the level of an equal protection violation
       because the two groups of juvenile offenders are not similarly situated in all
       relevant respects. Nevertheless, in my view, it is illogical to allow juveniles
       adjudicated delinquent of violent sexual offenses to petition for removal from the
       sex offender registry while disallowing the same procedure for juveniles
       adjudicated delinquent of violent offenses which do not involve a sexual
       component. No other state has separate registration laws which treat juvenile
       violent offenders more harshly than juvenile sex offenders.



                                               - 24 -
¶ 80       The 2007 amendments to the Sex Offender Registration Act “significantly
       reduce[d] the impact of the minor’s registration requirement” by eliminating the
       requirement of mandatory registration on the adult registry upon turning age 17 and
       allowing a minor to petition for termination of his registration after five years.
       Konetski, 233 Ill. 2d at 203. In making these changes, the General Assembly
       recognized that juveniles who commit sexual offenses may do so “because of
       immaturity rather than predatory inclinations.” In re S.B., 2012 IL 112204, ¶ 29.
       This court has found that minors often make poor decisions based on a lack of
       experience, maturity, and judgment, all of which can change for the better as the
       minor ages and matures. See Hope Clinic for Women, Ltd. v. Flores, 2013 IL
112673, ¶¶ 64, 86. Our history is “replete with laws and judicial recognition that
       minors, especially in their earlier years, generally are less mature and responsible
       than adults.” (Internal quotation marks omitted.) Id. ¶ 64. Minors’ “lack of maturity
       and an underdeveloped sense of responsibility” may lead to “recklessness,
       impulsivity, and heedless risk-taking.” (Internal quotation marks omitted.) Miller v.
       Alabama, 567 U.S. ___, ___, 132 S. Ct. 2455, 2464 (2012). Moreover, children are
       more vulnerable to negative influences, particularly from their families and peers.
       Id. at ___, 132 S. Ct. at 2464. “[A] child’s character is not as well formed as an
       adult’s; his traits are less fixed and his actions less likely to be evidence of
       irretrievabl[e] deprav[ity].” Id. at ___, 132 S. Ct. at 2464.

¶ 81       In light of the foregoing character traits of juvenile offenders, I invite the
       legislature to reexamine the Murderer and Violent Offender Against Youth
       Registration Act with the same level of scrutiny that it applied to the Sex Offender
       Registration Act when it amended that act in 2007. Ameliorating the Act’s
       requirements for juvenile offenders would better harmonize “[t]he public safety
       concerns which animate the registration and notification laws” with “our traditional
       understanding of the need to protect and rehabilitate the young citizens of this
       state.” In re J.W., 204 Ill. 2d 50, 84 (2003) (McMorrow, J., specially concurring,
       joined by Freeman, J.).



¶ 82      JUSTICES FREEMAN, KILBRIDE, and THEIS join in this special
       concurrence.




                                              - 25 -